Fourth Court of Appeals
                               San Antonio, Texas
                                    November 5, 2021

                                   No. 04-21-00277-CV

                      IN THE INTEREST OF M.C.L.V, A CHILD

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-01657
                            Kimberly Burley, Judge Presiding


                                     ORDER
       Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
on or before November 8, 2021.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court